Citation Nr: 1040558	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-21 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois



THE ISSUES

1.  Entitlement to service connection for a vision disorder, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for peripheral artery 
disease, status post aorto-bifemoral arterial bypass surgery, as 
secondary to service-connected diabetes mellitus.  

3.  Entitlement to a rating in excess of 20 percent for the 
service-connected diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1967 to February 
1969.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from January 2005 rating decision by 
the RO.  

In August 2007, the Veteran testified at a hearing held at the RO 
before the undersigned Veterans Law Judge; a transcript of this 
hearing is associated with the claims file.  

The Board remanded the case to the RO for additional development 
of the record in March 2008.

The Veteran also appealed the previous denials of the claims of 
service connection for peripheral neuropathy of the lower 
extremities, hypertension and erectile dysfunction and the claim 
for special monthly compensation (SMC).  

In a June 2009 rating decision, the RO granted service connection 
for claimed disabilities and also awarded SMC benefits; 
therefore, these matters are no longer before the Board for 
consideration.

Although the Veteran's representative included a statement in the 
August 2010 Informal Brief that the Veteran disagrees with the 
rating for peripheral neuropathy of both lower extremities, the 
statement may not be considered a timely Notice of Disagreement 
(NOD)as the period for filing a NOD had expired in June 2010.   

Due to the representative's statement, a claim for an increased, 
initial rating for the now service-connected peripheral 
neuropathy of both lower extremities has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction and refers it to the AOJ for appropriate action.

In March 2009, the RO received a statement from the Veteran 
stating that he withdrew his claims for service connection for a 
liver disorder and multiple hernias.  Consequently, they are no 
longer before the Board for consideration.  

The issue of service connection for a disability manifested by a 
slow healing surgical wound secondary to service-connected 
diabetes mellitus has been raised by the record, but has not been 
adjudicated by the AOJ.  Therefore, the Board does not have 
jurisdiction and refers it to the AOJ for appropriate action.

The issue of an increased rating for the service-connected 
diabetes mellitus is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran is not shown to have manifested an acquired 
visual disorder during service or for many years thereafter; nor 
is any shown to have been caused or aggravated by the service-
connected diabetes mellitus.

2.  The currently demonstrated peripheral arterial disease with 
status post aorto-bifemoral arterial bypass is shown as likely as 
not to have been caused by service-connected diabetes mellitus.  



CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired visual disability due 
to disease or injury that was incurred in or aggravated during 
service; nor is any proximately due to or the result of service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 5107, (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by peripheral arterial disease, status post 
aorto-bifemoral arterial bypass is proximately due to or the 
result of the service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5107, (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 23353 
(Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

The November 2004 pre-decisional letters provided the Veteran 
with notice of VA's duties to notify and assist him in the 
development of his claims consistent with the laws and 
regulations outlined above.  

In this regard, the letters informed him of the evidence and 
information necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of his 
claims, and the assistance that VA would provide to obtain 
information and evidence in support of his claims.  He was also 
given general notice regarding how disability ratings are 
assigned.  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  The RO arranged for VA examinations.  

The Board finds that the examinations were adequate for rating 
purposes.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
Thus, VA's duty to assist is met.   VA's duty to assist is met.  
Accordingly, the Board will address the merits of these claims.  


II. Service Connection

Legal Criteria 

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  


Analysis

a.  Acquired Eye Disorder

The Veteran contends that he has a loss of vision secondary to 
his service-connected diabetes mellitus.

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; (2) 
a disability which is service-connected; and (3) competent 
evidence of a nexus between the two.

In the present case, the second requirement is met as Type 2 
diabetes mellitus is service connected.  Thus, the Board will 
begin with whether the Veteran has a current vision loss 
disability that is related to his service-connected diabetes 
mellitus.

The VA progress notes dated in November 2004 contain an 
impression of myopia, astigmatism and diabetes mellitus with rare 
NPDR (nonproliferative diabetic retinopathy) of the right eye, 
and no retinopathy in the left eye.  

The July 2005 VA records note that the Veteran had a single 
episode of diplopia and blurry vision.  His blood sugars were up, 
and he then had double vision.  His symptoms subsequently 
resolved.  It was noted to possibly be a TIA versus diabetic 
ophthaolmoplegia.  An August 2005 record also noted presbyopia.

In September 2007, the Veteran testified that his left eye had 
broken blood vessels that bled into his eyeball.  He added that 
his vision was blurry, but denied having any problems with his 
right eye.

A November 2008 VA treatment record notes that the Veteran was 
seen for new glasses and complained that his eyes occasionally 
got blurry.  The assessment was that of peripapilliary CNVM in 
the left eye; macular drusen, bilaterally; and dry eyes, 
bilaterally. 

Although noted in July 2005, an impression of diabetic 
retinopathy has not been repeated elsewhere in the record.  
Notably, VA treatment records in January 2003, June 2003, August 
2005, August 2006 and November 2008 as well as VA examination in 
December 2008 all indicate the Veteran did not have diabetic 
retinopathy.  Thus, the evidence as a whole tends to show that 
the Veteran does not have diabetic retinopathy in either eye.  

Regarding myopia, stigmatism, and presbyopia, these are 
developmental defects as defined by regulation.

Congenital or developmental defects and refractive error of the 
eye are not diseases or injuries within the meaning of the 
applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to service 
connection.  38 C.F.R. §§ 3.303(c), 4.9. 

Thus, VA regulations specifically prohibit service connection for 
refractory error of the eyes unless such defect was subjected to 
a superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) 
(service connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was subject 
to a superimposed disease or injury).

VA's General Counsel has further explained that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, as long as the 
evidence as a whole establishes that the familial conditions in 
question were incurred or aggravated during service within the 
meaning of VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 
1990).   

VA's General Counsel has also expressly stated that the terms 
"disease" and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or unknown.  

On the other hand, the term "defects" would be definable as 
structural or inherent abnormalities or conditions that are more 
or less stationary in nature.  See VAOPGCPREC 82-90 (July 18, 
1990).  

As noted, diabetic retinopathy is not demonstrated by the medical 
evidence, and there is no medical evidence that suggests the 
Veteran's diabetes mellitus caused or aggravated his refractive 
error or any other eye disorder diagnosed.  

Although blurry vision and double vision were suspected at one 
time to be related to diabetes mellitus, these symptoms are not 
shown to be an acquired eye disability that was caused or 
aggravated by the service-connected diabetes mellitus.  

Significantly, the December 2008 VA examiner opined that the 
Veteran had no disabling ocular manifestations specifically 
attributable to his service-connected diabetes mellitus.  The 
examiner added that the demonstrated peripapilliary CNV of the 
left eye was unrelated to diabetes mellitus.  

Based on the record, there is no competent evidence that the 
Veteran has a current acquired eye disorder that is caused or 
aggravated by his service-connected diabetes mellitus.

Lay evidence is competent and sufficient to establish a diagnosis 
of a condition only where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  In this case, the Veteran's assertions of having 
visual problems may be competent.  See id.; Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).

However, actual medical opinions such as diagnosing of an eye 
disorder or identifying likely etiology of a claimed condition 
are beyond the expertise of the Veteran who is not shown to have 
requisite medical training or expertise.  See Jandreau, 492 F.3d 
1372; Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  

The Board also finds that the Veteran is not shown to manifested 
complaints or findings referable to an acquired eye disorder 
during service or for many years thereafter.  It was noted during 
service that the Veteran wore glasses, but the service treatment 
records are also negative for eye injuries or disease.

Accordingly, on this record, the Board finds that the 
preponderance of the evidence is against claim of service 
connection for a vision disorder.


b.  Peripheral Artery Disease, Status Post Aorto-bifemoral 
Arterial Bypass

The record clearly establishes that the Veteran suffers from 
peripheral artery disease and underwent aorto-bifemoral arterial 
bypass surgery in May 1991 due to manifestations of claudication 
in the hips, thighs and calves.

On July 2001 VA examination, the examiner diagnosed severe 
peripheral vascular disease and opined that the diabetes mellitus 
contributed to his other diseases.  The examiner also noted that 
the Veteran had other risk factors.  

In a November 2001 addendum, the VA examiner opined that the 
service-connected diabetes mellitus at least as likely as not 
contributed to his peripheral vascular disease.  Although other 
risk factors were noted as contributing to the diagnosis, the 
service-connected diabetes mellitus was found to have played a 
causative role in the development of the peripheral artery 
disease.  

Significantly, at February 2009 VA examination, the examiner 
diagnosed peripheral vascular disease of the lower extremities 
that was at least as likely as not secondary to diabetes 
mellitus.  

Based on a review of the record, the Board finds the evidence to 
be relative equipoise in showing the current peripheral artery 
disease, status post aorto-bifemoral arterial bypass as likely as 
not was caused by the service-connected diabetes mellitus.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for peripheral artery disease, status post aorto-
bifemoral arterial bypass is warranted.  



ORDER

Service connection for an acquired vision disorder as secondary 
to the service-connected diabetes mellitus is denied.

Service connection for peripheral artery disease, status post 
aorto-bifemoral arterial bypass is granted.  





REMAND

The Board finds that additional development is required to 
determine whether the service-connected diabetes mellitus is more 
disabling that the current 20 percent rating.

A June 2003 record indicates the service-connected diabetes 
mellitus was under poor control.  In July 2005, his blood sugar 
was noted to be running high.

A November 2005 VA treatment record shows that the Veteran had 
been to an emergency room over the weekend when the doctor told 
him that he might need to be started on insulin.

In December 2005, the Veteran was advised that he had to get his 
diabetes mellitus under better control.

Generally, these records suggest a history of diabetes mellitus 
that is not well controlled at this time.  In light of this 
evidence, the most recent clinical records referable to ongoing 
treatment for the service-connected diabetes mellitus should be 
obtained.  

The Veteran should also be afforded a VA examination to ascertain 
the current severity and type of treatment of the service-
connected diabetes mellitus.

Accordingly, this remaining matter is REMANDED to the RO for the 
following action:

1.  The RO should all indicated steps to 
obtain copies of all VA records referable 
to treatment of the service-connected 
diabetes mellitus since 2008 and associate 
them with the claims file.

2.  Then the RO should arrange for a VA 
examination in order ascertain the current 
severity of the service-connected diabetes 
mellitus in terms of the rating criteria.  

All indicated testing should be performed.  
The claims folder should be made available 
to the examiner for review.  

The physician should elicit from the 
Veteran and record a complete clinical 
history and provide detailed clinical 
findings referable to the service-connected 
diabetes mellitus.  

The VA examiner in this regard should state 
whether the service-connected diabetes 
mellitus requires the use of insulin for 
control and causes regulation of the 
Veteran's activities.    

3.  Following completion of all indicated 
development, the RO should readjudicate the 
claim for increase in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case (SSOC) 
that contains notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
They should be afforded a reasonable 
opportunity for response.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


